Case:20-00068-LTS Doc#:60 Filed:01/12/21 Entered:01/12/21 14:03:49                         Desc: Main
                          Document Page 1 of 2



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO

                                                                                      Set: 10:00 AM (AST)
                                                                                   Started: 10:00 AM (AST)
                                                                                    Ended: 12:14 PM (AST)



MINUTES OF PROCEEDINGS
BEFORE JUDGE LAURA TAYLOR SWAIN                                          DATE: January 12, 2021
COURTROOM DEPUTY: Carmen Tacoronte
COURT REPORTER: Amy Walker




 In Re:
                                                    3:17-BK-3283 (LTS)
 The Financial Oversight and Management Board
 for Puerto Rico                                    PROMESA
                                                    Title III
 as representative of
                                                    (Jointly Administered)
 The Commonwealth of Puerto Rico, et al.
 Debtors



 Ambac Assurance Corporation
                                                    3:20-AP-00068 (LTS)

 Plaintiff

 v

 The Financial Oversight and Management Board
 for Puerto Rico, et al.

 Defendants



          Hearing on Motion to Dismiss [Docket No. 37] held.

          Arguments heard.

          Matter taken under advisement. Order to be issued.
Case:20-00068-LTS Doc#:60 Filed:01/12/21 Entered:01/12/21 14:03:49                  Desc: Main
                          Document Page 2 of 2
Hearing on Motion to Dismiss
3:20-AP-00068 (LTS)
January 12, 2021

        Hearing on Adjourned Omnibus Objections set for January 14, 2021 at 9:30 AM (AST) before
Judge Laura Taylor Swain.

                                                                  s/Carmen Tacoronte
                                                                  Carmen Tacoronte
                                                                  Courtroom Deputy Clerk




                                                                                     Page 2 of 2
